

114 SRES 192 IS: Requiring that legislation considered by the Senate be confined to a single issue.
U.S. Senate
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 192IN THE SENATE OF THE UNITED STATESJune 4, 2015Mr. Enzi submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONRequiring that legislation considered by the Senate be confined to a single issue.
	
		1.Single-issue
			 requirement
			(a)Point of
 orderIt shall not be in order in the Senate to consider a bill or resolution that is not confined to a single subject.
			(b)Supermajority
			 waiver and appeals
 (1)WaiverThis section may be waived or suspended in the Senate only by the affirmative vote of two-thirds of the Members, duly chosen and sworn.
 (2)AppealsAppeals in the Senate from the decisions of the Chair relating to any provision of this section shall be limited to 30 minutes, to be equally divided between, and controlled by, the appellant and the manager of the bill or resolution. An affirmative vote of two-thirds of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this section.